In sum, Alger has failed to carry his burden to show that his consecutive sentences unfairly exaggerate the criminality of his conduct.
DECISION
By contacting two protected parties in violation of the no-contact provisions of an OFP, Alger committed crimes against multiple victims. Therefore, even though the crimes were committed during a single behavioral incident, Minn. Stat. § 609.035 did not prohibit the district court from imposing multiple sentences. In addition, because Alger's consecutive sentences do not exaggerate the criminality of his conduct, the district court did not abuse its discretion in sentencing.
Affirmed.